Citation Nr: 1339088	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  10-28 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a left shoulder disorder.

4.  Entitlement to service connection for a right hip disorder.

5.  Entitlement to a temporary total rating based upon the need for convalescence under the provisions of 38 C.F.R. § 4.30 for left ankle treatment provided on February 5, 2008.

6.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome, right knee, status post arthroscopic surgery.

7.  Entitlement to a rating in excess of 10 percent for degenerative joint disease, left knee.

8.  Entitlement to a rating in excess of 10 percent for degenerative changes of the left knee with slight instability.

9.  Entitlement to a rating in excess of 10 percent for residuals of a right ankle fracture.

10.  Entitlement to a rating in excess of 10 percent for status post left Achilles tendon tear.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1974 to June 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in February 2009 and November 2009 by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  Adjudication of the claims and jurisdiction over the appeal was transferred to the Milwaukee VARO because the Veteran is employed as a national service representative at the Chicago, Illinois, VARO.  In April 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The Veteran is presently unrepresented in this appeal before the Board.  At his Board hearing in April 2012 he indicated he would be representing himself.  VA records show he was notified in July 2012 that any request for a change of representation after 90-days from the date of certification of his appeal to the Board should be mailed to the Board with a good cause explanation.  Although Virtual VA records show he executed a VA Form 21-22 in January 2013 appointing the Illinois Department of Veterans Affairs as his representative, the Board may not accept this change under the provisions of 38 C.F.R. § 20.1304(b) (2012).  The appointment, however, may be recognized upon transfer of the case to the agency of original jurisdiction (AOJ).

The Board notes that in its February 2009 rating decision the RO denied entitlement to service connection for left shoulder, right hip, and low back disorders; denied entitlement to service connection and a temporary total rating under the provisions of 38 C.F.R. § 4.30 for a left ankle fracture; and denied entitlement to ratings in excess of 10 percent for status post left Achilles tendon tear, for residuals of a right ankle fracture, for patellofemoral syndrome, right knee, status post arthroscopic surgery, and for degenerative joint disease, left knee.  Although the Veteran submitted correspondence in April 2009 asserting that the February 2009 rating decision involved clear and unmistakable error (CUE) and the RO adjudicated CUE issues and developed them for appellate review, the Board finds that as the CUE provisions of 38 C.F.R. § 3.105(a) only apply to determinations that have become final the August 2009 rating decision and subsequent development of CUE issues, a more restrictive adjudication standard, were improper.  The RO also misidentified the issues for CUE adjudication as involving a February 2008 rating decision and developed, simultaneously, without explanation CUE and increased rating issues on appeal for the left and right knee and left and right ankle disabilities.  However, as the Veteran's April 2009 correspondence may be more appropriately construed as expressing disagreement with the February 2009 rating decision the service connection and temporary total rating issues must be remanded for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board also notes that in a May 2010 rating decision the RO granted entitlement to service connection for lumbosacral strain, assigned a noncompensable rating, and granted entitlement to a degenerative changes of the left knee with slight instability, assigned a 10 percent rating effective from March 22, 2010.  Although the Veteran addressed the issue of entitlement to service connection for a low back disorder at his April 2012 hearing, the Board finds the appeal as to this matter has been fully resolved.  The Veteran, however, provided correspondence in January 2011 that may be construed as a notice of disagreement from the May 2010 rating decision as to the left knee instability rating.  Therefore, this matter is also remanded for the issuance of a statement of the case.  

In correspondence dated in May 2013 the Veteran raised the issue of entitlement to service connection for diabetes mellitus.  The Board finds that as a June 2010 VA examiner related, at least to some extent, the Veteran's symptoms involving the feet to diabetic neuropathy the raised diabetes mellitus issue is inextricably intertwined with the bilateral foot disorders service connection issue on appeal.  Where a decision on one issue could have a "significant impact" upon another, the two claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), overruled on other grounds by Tyrues v. Shinseki, 23 Vet. App. 166 (2009) (en banc), aff'd, 631 F.3d 1380, 1383 (Fed.Cir.2011), vacated and remanded for reconsideration, --- U.S. ---, 132 S.Ct. 75, 181 L.Ed.2d 2 (2011), modified, 26 Vet. App. 31 (2012).  Therefore, the diabetes mellitus issue must be developed and adjudicated prior to appellate review of the bilateral foot disorders issue.

The Veteran also raised the issue of entitlement to an increased rating for asthma in his May 2013 correspondence and his April 2012 testimony may be construed as raising the issue of entitlement to service connection for a fungal infection of the toes.  These matters have not been adjudicated by the  AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The appellant was notified of the duties to assist and of the information and evidence necessary to substantiate his claims, other than diabetes mellitus, by correspondence dated in August 2008 and September 2009.

VA's duty to assist requires reasonable efforts to assist claimants in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2012).  VA has a duty to assist the veteran which includes conducting a thorough and contemporaneous medical examination.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

In this case, at his hearing in April 2012 the Veteran asserted that his service-connected knee and ankle disabilities had increased in severity and that recent VA examinations addressing these disorders had been inadequate.  He has requested that he be provided additional VA examinations at a facility not in the Chicago area and by a physician who has not previously examined him.  As noted in the introduction section the Board also finds that the issue of entitlement to service connection for diabetes mellitus must be developed and adjudicated and that a statement of the case must be issued for service connection issues involving left shoulder, right hip, and left ankle fracture disorders and for a temporary total rating for left ankle fracture treatment convalescence.  Therefore, additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Develop and adjudicate the issue of entitlement to service connection for diabetes mellitus.  The Veteran should be notified of any determination adverse to the claim and advised of the procedural and appellate rights.  All efforts to develop and adjudicate the claim must be documented in the claims file.  

2.  Issue a statement of the case as to the issues of entitlement to service connection for left shoulder, right hip, and low back disorders and residuals of a left ankle fracture, entitlement to a temporary total rating under the provisions of 38 C.F.R. § 4.30 for treatment in February 2008 for a left ankle fracture, and entitlement to a rating in excess of 10 percent for degenerative changes of the left knee with slight instability.  The Veteran should be apprised that a substantive appeal must be submitted to perfect the appeal for Board review.  The requisite period of time for a response should be allowed.

3.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  Appropriate efforts must be taken to obtain all pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  

If any records identified by the Veteran cannot be obtained he should be provided a notice to (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) explain that he is ultimately responsible for providing the evidence.

4.  Schedule the Veteran for an appropriate VA examination for opinion as to the nature and severity of his service-connected status post left Achilles tendon tear, residuals of a right ankle fracture, patellofemoral syndrome, right knee, status post arthroscopic surgery, and degenerative joint disease, left knee.  All indicated examinations, tests, or studies necessary for an adequate opinion should be conducted.  Ranges of joint motion should be reported in degrees.  Any additional functional limitation due to pain, excess motion, weakened motion, fatigability, or incoordination must be identified.  All orthopedic and neurologic symptoms associated with the service-connected back disability and any physician-ordered periods of bed rest should be identified.  

Opinions should be provided based on the results of any additional examinations or studies, a review of the medical evidence of record, and sound medical principles.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review of all issues for which an appeal has been perfected, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


